DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 27 April 2022 is acknowledged and has been entered. 
Status of the Claims
Claims 3-8 and 11-20 are withdrawn as being directed to a nonelected invention.
Newly submitted claims 21-23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The new claims are directed to a process of making the product of the claims being examined.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  New claim 23 is directed to an unrelated product. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 2, 9 and 10 are presented for examination on the merits.

The claims have been amended by changing the term “consisting” to “including” with regard to the recited emulsifiers, emollients, humectants, and preservatives, which means that the possibilities are not limited to those recited examples. Additionally, the list of herbal ingredients in the “active ingredient mixture” is not exclusive and can include any amount of additional ingredients. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a topical cream configured to yield the preferred result of relief for itching, inflammation, rashes or irritations containing the specified 8 herbal components such as described in paragraph [0039] of the specification (i.e., EPE001), does not reasonably provide enablement for any and all combinations of the 8 herbals in whatever proportion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples provided in the specification; nature of the invention; state of the prior art; relative skill level of those in the art; predictability or unpredictability in the art; and breadth of the claims. In re Wands, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).
The specification provides only one working example, i.e., that of a combination of 8 herbs prepared according to the method described in paragraph [0039].  Regarding the extraction solvent used to obtain a product with anti-inflammatory properties, it is well known in the art that polarity of solvents plays a key role in determining the final product obtained by an extraction. However, because many phytochemicals remain undiscovered, the skilled artisan has to make his/her best educated guess as to what types of phytochemicals will be successfully extracted with a solvent of a particular polarity. Oftentimes, unless the constituents in a particular natural product extract have been well evaluated and documented in the literature, the skilled artisan must adhere to trial and error protocols in order to quantitatively determine phytochemical constituents present in samples obtained from respective extraction procedures. These procedures are common when, for example, a natural product or part thereof has been documented in the literature as possessing some medicinal quality. The skilled artisan will attempt numerous extraction protocols in an attempt to isolate particular ingredient(s) that have medicinal efficacy. Typically, beginning with the first crude extraction, it is a guess as to whether or not the extract will possess certain phytochemical constituents. For example, unpredictability with regard to natural extracts due to their highly complex nature has been well documented. Revilla et al. (J. Agric. Food Chem. (1998), vol. 46, pp. 4592-4597) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See tables 1, 2, 4, 5, 6 and 7 in Revilla). In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. Thus, the functional property of an extract of a plant or combination of extracts as an anti-inflammatory is not considered to be predictable because the type of extraction used to produce the extract would have a significant impact on the chemical characteristics of the extract.
          There is well-known unpredictability regarding natural product extracts and their e.g., pharmaceutical capabilities. The resulting compositions and thus functional properties of an extraction process are highly dependent on the particular steps of the extraction and the extraction solvent employed
         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:

Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

The specification does not provide any specific guidance to show that any combination of the 8 herbs have the claimed anti-inflammatory functionality for relief for itching, inflammation, rashes or irritations.  An artisan would have to test every potential extraction technique with the virtually limitless number of solvents as well as every species of plant in order to determine if it is able to inhibit inflammation, itching, etc. This degree of experimentation clearly places an undue burden on the artisan of ordinary skill. The specification only provides testing data that the combination of herbs prepared according to the extraction procedures and variables disclosed in paragraph [0039]. Given the wide range of possible resulting extracts that could potentially result from various extraction methods, the presence of a single example of an extract that possesses the claimed functionality provides insufficient guidance to the person to practice the invention.
See Genentech v. Novo Nordisk, 108 F. 3d 1361, 1366 “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 86 S. Ct. 1033, 1042-43, 16 L. Ed. 2d 69, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”
	In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), held that "Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since such improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and, hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved." (Emphasis added)

Consequently, given the unpredictability of the art, the lack of guidance from the specification and the quantity of experimentation needed to practice the claimed invention, the claims are not considered to be enabled for the full scope of the claims.	

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the phrase “active ingredient mixture”. It is unclear to what the modifier “active” refers to: the mixture or the individual ingredients. Furthermore, it is unclear to what activity this is meant to refer. Active for what?
Appropriate clarification is required.
Response to Arguments
Applicant’s amendments/arguments, with respect to prior art have been fully considered and are persuasive.  The 35 USC 103 rejection of previous Office action has been withdrawn. 
Applicant's amendments/arguments filed with respect to the scope of enablement rejection under 35 USC 112(a) have been fully considered but they are not persuasive.
Applicant asserts that claim 1 has been amended to positively claim all of the ingredients contained within the active ingredient, thereby providing the combination of ingredients formulating the important active ingredient taught in the specification. This should both provide enablement and remove the undue experimentation arguments. 
This is unpersuasive in the amended claim recites all of the ingredients of the “active ingredient mixture”, but does not specifically recite the proportions that yielded the activity nor the fact that actually the ingredients are extracts of the recited herbals. Indeed, the mixture merely recites 8 herbs that are included in the mixture, which could include any number of additional ingredients. However, the written description clearly shows that the “activity” of the mixture was found with a particular combination of the 8 herbal extracts, i.e.,  EPE001.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Possible Allowable Subject Matter
In order to expedite examination and to practice compact prosecution, the following claim drafted by the examiner and considered to be supported by the written description is presented to applicant for consideration. Since the independent are not limited to any particular emulsifiers, emollients, humectants, or preservatives with the “including” language, it is suggested that these be placed in dependent claims, if desired. The activity (i.e., relief for itching, inflammation, rashes or irritations) that Applicant has shown is with a particular combination of 8 herbal extracts (i.e. active ingredient mixture), thus to make clear what the active ingredient mix is active for, the term “effective amount of” would tie the preamble to the body of the claim. 
Alternatively, the claims could be amended to recited the precise proportions of the 8 herbal extracts used to obtain the claimed activities, such as found in EPE001.


A topically-applied cream for relief for itching, inflammation, rashes or irritations comprising: 
an emulsifier element;
an emollient element; 
a humectant;
a preservative; and
an effective amount of an active ingredient mixture consisting of extracts of Cinnamomum cassia, Arctium lappa, Vitex agnus castus, Lonicera japonica, Acanthopanax gracilistylis, Raphanus sativus, Astragalus membranaceus and Hordeum vulgare.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655